DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 5 November 2021. 
Claims 1, 11, and 32 were amended. Claims 1-6, 8-17, 19-22, 24-26, 32, and 65 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
The claim amendments filed 5 November 2021 do not appear to be relative to the most recent prior claim set filed 30 June 2021 because they include some of the same amendment markings as the most recent amendments (e.g., “adding the data element…”). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4, 8-15, 19-22, 24, 25, 32, and 65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schoen (US 2012/0232998 A1) in view of Evans (US 2013/0117107 A1), The Null Device (‘Targeted Disadvertising’, henceforth referred to as TND), and Gautam et al. (US 2010/0262472 A1). 

Regarding Claim 1 and 32: Schoen discloses a computer-implemented method comprising: 
monitoring and controlling, by a computing device, an access network for telecommunications services and remote client devices in the access network, the remote client devices being registered to one or more subscribers for the telecommunications services through the access network, the telecommunications services comprising an ability to access a computer network via the access network (The social networking system 220 may comprise a plurality of web pages hosted on one or more web servers. … The social networking system data is stored in one or more social networking system databases. These databases and all other social networking system components can communicate with the viewing user 210, the ad server 230, the advertiser 240 or any other module through the connecting network 200 via the social networking system web servers. See at least [0025]. Also: Whenever a user interacts with an object, an edge between the user node and the object node may be created in the social graph; this edge may be stored in interaction data store 110. See at least [0020]. Also: The system environment comprises a viewing user 210, the viewing user 210 being a member of a social networking system 220. See at least [0023] and [0024]. Also: Social networking systems allow users to explicitly associate themselves and establish connections with other users of the social networking system. … becoming connected within a social networking system may allow a user greater access to communicate with another user, such as by email (internal and external to the social networking system), instant message, text message, phone, or any other communicative interface. Finally, being connected may allow a user access to view, comment on, download or endorse another user's uploaded content items. See at least [0013]. Examiner’s note: 
managing, by the computing device, a subscriber database comprising information on the one or more subscribers for the telecommunications services through the access network, the subscriber database comprising an influencer field that is capable of containing information of one or more influencers (As illustrated, social networking system user data store 100 provides user data. See at least [0019]. User data store 100 stores user information, user account information, user profiles and profile information, user connections, and other user-related data. For instance, user data store 100 may store the identity of a user, the user's account settings, and the social networking system friends of the user. See at least [0020]. Examiner’s Note: The specification does not provide a definition for the term “influencer”, but notes that “in one embodiment, an “influencer” of a given subscriber can be viewed as an individual or entity that the given subscriber approves of, trusts or respects. Along the same lines, an “influencer” of a given subscriber can be viewed as an individual or entity that the given subscriber “follows”, “friends”, is connected to, etc” [0034] and also that “in one embodiment, an “influencer” of a given subscriber can be viewed as an individual or entity that the given subscriber disapproves of, disrespects or mistrusts. By the same token, an “influencer” of a given subscriber can be viewed as an individual or entity that the given subscriber has “unfollowed”, “unfriended”, disconnected from, etc.” [0085]. Because the specification clearly indicates that both positive and negative connections can be influencers, the broadest reasonable interpretation of “influencer” consistent with the specification includes any human connection to the subscriber). 
managing a subscriber database comprising: for each of the one or more subscribers, identifying the one or more influencers by at least detecting a comment by the subscriber about the one or more influencers posted on at least one web page via the access network and analyzing the comment (An edge between nodes in the social graph represents a particular kind of connection between the two nodes, which may result from an interaction that occurred between the nodes. … an edge may imply that the users have communicated with each other, that one user may have viewed the other's profile, that the users attended the same high school, or any other means of connection or interaction. See at 
selecting, by the computing device, among the one or more subscribers in the subscriber database, a target subscriber receiving a data element for a promotional campaign for a first party, the promotional campaign defining (i) a target item of the first party (a request is received for social endorsement information to display with an advertisement to a viewing user, where the viewing user is a user of a social networking system. Objects within the social networking system that are related to the advertisement are identified. See at least [0004]). 
Identifying, by the computing device, at least one influencer of the selected target subscriber from the one or more influencers of the selected target subscriber using the database based on the comment of the target subscriber about the one or more influencers prior to identifying network material of the at least one influencer, by consulting the influencer field of the database (Social networking system users 330 who are associated with the viewing user 210 may be identified. In one embodiment, this comprises identifying all social networking system users who are "friends" with the viewing user 210 in the context of the social networking system 220. See at least [0033] and Fig. 3. Also: In an alternative embodiment, users 330 associated with the viewing user 210 are first identified, and objects 320 related to the ad 300 are subsequently identified. See at least [0029]).
automatically formulating, by the computing device, a search query using search terms including information of the promotional campaign, and supplying the search query to conduct a network search for identifying the network material of the at least one influencer that is accessible through the computer network the network material of the at least one influencer representing at least one indicator of association between the at least one influencer and the promotional campaign (Social networking system interactions 340 between objects 320 related to the ad 300 and users 330 associated with the viewing user 210 are identified. … Any method or order of identifying one or more interactions 340 between one or more objects 320 related to ad 300 and one or more users 330 
creating, by the computing device, the data element based on the network material (Candidate social endorsements 350 are created by associating 515 one or more of the identified interactions 340 with the interacting users 330 and the interacted-upon objects 320. See at least [0044]. These interactions and any other suitable actions within the context of a social networking system may be recorded in social networking system data, which can be used to generate social endorsement information. See at least [0018])
controlling, by the computing device, transmission of the data element through the network, to a remote client device registered to the target subscriber for display (The ad/endorsement combination module 140 transmits the ad 135 and social endorsement 145 to the third-party publisher 150 for display to viewing user 160. See at least [0019]. Also: the viewing user 210 may use a computer, a 
a non-transitory computer-readable storage medium storing computer-readable instructions ([0048])

Schoen does not appear to disclose formulating a search query using search terms including the identity of the at least one influencer. However, Schoen does teach identifying material based on the identity of the influencer (The viewing user 210 in this example is Tom 430. Tom is identified to the social networking system 220, and users 330 of the social networking system 220 associated with Tom are identified. These users 330 are girlfriend Rachel, brother Steve, friend Jason, teacher Claire, and co-worker Bebe, the first four of which are "friends" with Tom in the context of the social networking system, and the fifth (Bebe) is automatically determined by the social networking system 220 because both Bebe and Tom list their employer in their profile. Interactions between the objects 320 and the users 330 are identified. See at least [0042]). 
Schoen provides a system which searches the internet for information relevant to a promotional campaign, upon which the claimed invention’s searching by an influencer can be seen as an improvement. However, Schoen separately demonstrates that the prior art teaches finding material based on an influencer identity. One of ordinary skill in the art could have easily applied influencer based material finding to the search of Schoen by including an influencer’s identity in the search. One of ordinary skill in the art would have recognized that such an application of Schoen to Schoen would have predictably resulted in an improved system which could find off-network influencer material. As such, the application of Schoen would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosures of Schoen. 

Schoen does not appear to disclose adding the data element to an ad spool for the first party, the ad spool being remote from the remote client devices by: receiving approval of a data element from the first party; and storing the data element in the ad spool for the first party.
Evans teaches adding the data element to an ad spool for the first party, the ad spool being remote from the remote client devices by: creating, by a computing device, the data element; receiving approval of the data element from the first party; and storing the data element in the ad spool for the first party (Once the ad generator 365 generates the advertisement, the advertiser is presented with a preview of the advertisement for approval and, optionally, to edit the advertisement using an ad editor 375. … Once the advertiser is satisfied with the advertisement, the advertiser will be able to select the advertisements delivery options 370. For example the delivery options 380 may include saving the advertisement to file. See at least [0094]. Also: the account provides access to a memory storage device where the advertiser may store data and other information relevant and/or unique to the advertiser. … a host computer that may be accessed through an Internet connection may store product references, templates, and other custom information for an advertiser, such that when an advertiser logs into its account, the information is readily available. This approach will also permit certain additional convenience features. For example, an advertiser's files, data, orders, and other information may be automatically saved for the benefit of the advertiser. See at least [0080]. Examiner’s note: The claim recites “storing the data element in the ad spool”. This does not appear to be a term of art and the specification does not define the meaning of the term “ad spool”, but it does provides the non-limiting statements “an ad spool 1010 holds data elements that are to be sent to individual subscribers in the context of the various promotional campaigns” and “The ad spool 1010 may be implemented in the form of a database, server, or other computing entity” (Page 14, Lines 13-16). Thus the broadest reasonable interpretation of an “ad spool” includes any memory storing an advertisement where the memory is remote to the client devices to which the advertisement will be distributed. One of ordinary skill in the art would understand that Evan’s “host” memory is not a client device, and as such Evans reads on the storing of the element in the “ad spool.”). 
Schoen suggests a system which generates advertisements based on social networking influencer material, upon which the claimed invention’s receiving approval of the advertisement and storing of the advertisement can be seen as an improvement. However, Evans demonstrates that the prior art already knew of advertising generating systems which received approval of created advertisements from advertisers prior to storing the approved advertisements. One of ordinary skill in the art could have trivially applied the techniques of Evans to the system of Schoen. Further, one of ordinary skill in the art would have recognized that such an application of Evans would have predictably resulted in an improved system which would both give advertisers final say regarding advertisement distribution, and which would 

Schoen does not appear to disclose where the campaign defines a second party who is a competitor of the first party, or identifying material associated with the second party defined in the promotional campaign for the first party, or creating the data element based on the material associated with the second party. 
TND teaches a campaign defining a second party who is a competitor of the first party, material associated with the second party defined in the promotional campaign for the first party, and creating a data element based on the material associated with the second party (“Some time ago, I read about luxury good companies sending free samples to celebrities. More specifically, sending free samples of their rivals’ products to trashy celebrities, partly to obviate the need for them to buy their product and also to slime their rival’s brand image. Today, I see the following text ad at the top of my Gmail: Cheryl Cole Videos – bing.com/video – Watch videos of Cheryl Cole. Get better results with Bing. I wonder whether this could be Google doing the same sort of thing to Microsoft’s search engine”). 
Schoen and Evans suggests a system which identifies material associated with influencers and a brand to create material to distribute as advertising, upon which the claimed invention’s identification and use of material associated with a second brand can be seen as an improvement. However, TND demonstrates that the prior art already knew of using associations between an influencer and a second brand as the basis for creating and distributing advertisements. One of ordinary skill in the art could have applied TND’s methods to the system of Schoen and Evans by using Schoen’s techniques to search for materials associated with the influencer and the second brand, and then use those material to create advertising for distribution. One of ordinary skill in the art would have recognized that such a system would have predictably resulted in an improved advertising system which would indirectly discredit competitor products (TND, “perhaps Google can predict exactly what sorts of things would be likely to put them off. Which, of course, would be useful for sliming rivals' brands in carefully placed ads.”). As such, 

Schoen does not appear to disclose where the computing device is of a mobile network operator, or where the access network for telecommunication services is by the mobile network operator, or where the telecommunications services comprises telephony services. 
Gautam teaches monitoring and controlling, by a computing device of a mobile network operator, an access network for telecommunications services by the mobile network operator, the telecommunications services comprising telephony services (Network providers such as … mobile virtual network operators (MVNOs) … can provide advertising-subsidized data content plans with advertisements relevant to the content being browsed. The advertisements can be used, e.g., to subsidize the cost of network access, such as voice calls (e.g., voice over internet protocol (VoIP)) and texting (e.g., short message service (SMS)). The network element can build a subscriber database based on the content that is viewed by the user. See at least [0023]. Also: Information about the user's habits and/or preferences can also be logged and updates stored in a database. Some embodiments also tailor the ads based on the user's browsing practice, e.g., by monitoring and recording the types of content the user typically views. See at least [0024]). 
Schoen, Evans, and TND suggests a system where a social networking operator monitors a user’s access to their network in order to select and provide advertising content to the user, which differs from the claimed invention by the substitution of Schoen’s social networking operator for a mobile networking operator which provides services including telephone access. However, Gautam demonstrates that the prior art already knew of mobile networking operators which provide telephone access, and further that the prior art knew of mobile networking operators that monitored user access to their networks in order to select and provide advertising content to their users. One of ordinary skill in the art could have easily substituted Gautam’s mobile network operator into the system of Schoen, Evans, and TND as the entity running the techniques of Schoen, Evans, and TND. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a mobile network system where the monitoring of user access and the provision of advertising content to users could subsidize the price of 

Regarding Claim 2: Schoen in view of Evans, TND, and Gautam teaches the above limitations. As previously noted, Schoen wherein conducting a network search comprises accessing a public section of a social media site purported to represent the target subscriber (searching the internet for websites displaying the ad 300 and scanning or parsing the contents of these websites … the social networking system 220 may search the Internet for the ad 300 and may discover that it was displayed on a popular website dedicated to the movies. See at least [0032]. Examiner’s note, one of ordinary skill in the art would understand Schoen’s website search to include any sort of query, including searches of social media sites).

Regarding Claim 3: Schoen in view of Evans, TND, and Gautam teaches the above limitations. As previously noted, Schoen wherein conducting a network search comprises accessing a public section of a social media site purported to represent the target subscriber (searching the internet for websites displaying the ad 300 and scanning or parsing the contents of these websites … the social networking system 220 may search the Internet for the ad 300 and may discover that it was displayed on a popular website dedicated to the movies. See at least [0032]. Examiner’s note, one of ordinary skill in the art would understand Schoen’s website search to include any sort of query, including searches of micro-blogging sites).

Regarding Claim 4: Schoen in view of Evans, TND, and Gautam teaches the above limitations. Additionally, Schoen teaches monitoring web traffic exchanged by the target subscriber to identify the at least one indicator of association (For instance, if a first user uploads a photograph of a sports bar to the social networking system, and afterwards, a fan page for the sports bar is created, the social networking system may provide an edge between the user node and the fan page node without explicit action by a user. Further, if a second user posts a comment about going to the sports bar on a third user's profile, the 

Regarding Claim 8: Schoen in view of Evans, TND, and Gautam teaches the above limitations. As previously noted, Schoen wherein conducting a network search comprises accessing a public section of a social media site purported to represent the target subscriber (searching the internet for websites displaying the ad 300 and scanning or parsing the contents of these websites … the social networking system 220 may search the Internet for the ad 300 and may discover that it was displayed on a popular website dedicated to the movies. See at least [0032]. Examiner’s note, one of ordinary skill in the art would understand Schoen’s website search to include any sort of query, including searches of social media sites).

Regarding Claim 9: Schoen in view of Evans, TND, and Gautam teaches the above limitations. As previously noted, Schoen wherein conducting a network search comprises accessing a public section of a social media site purported to represent the target subscriber (searching the internet for websites displaying the ad 300 and scanning or parsing the contents of these websites … the social networking system 220 may search the Internet for the ad 300 and may discover that it was displayed on a popular website dedicated to the movies. See at least [0032]. Examiner’s note, one of ordinary skill in the art would understand Schoen’s website search to include any sort of query, including searches of blogs).

Regarding Claim 10: Schoen in view of Evans, TND, and Gautam teaches the above limitations. As previously noted, Schoen wherein conducting a network search comprises accessing a public section of a social media site purported to represent the target subscriber (searching the internet for websites displaying the ad 300 and scanning or parsing the contents of these websites … the social networking 

Regarding Claim 11: Schoen in view of Evans, TND, and Gautam teaches the above limitations. Additionally, Schoen discloses wherein the target subscriber has a remote client device (the viewing user 210 may use a computer, a laptop, a netbook, a tablet computer or a mobile device, or any other suitable device which can display an advertisement within a native application running on the device to access the connecting network 200. See at least [0024]). Schoen does not explicitly disclose that the device is provided by the mobile network operator. However, as previously noted, Gautam teaches mobile network operators (Network providers such as … mobile virtual network operators (MVNOs). [0023]). Further, Gautam suggests wherein the subscriber has a remote client device  that has network service provided by the mobile network operator (data content sent and received by the mobile device of the subscriber. See at least [0022]. Also: FIG. 2 includes a mobile device such as user equipment (UE) 210. See at least [0028]. Also: mobile devices (e.g., cellular telephones, user equipment). See at least [0006]. Also: The advertising content can be provided by the network provider, e.g., as an additional revenue stream, to subsidize equipment provided to subscribers. See at least [0018]). 
	Schoen, Evans, TND, and Gautam suggests a system which monitors a user’s device to provide content to the user device, which differs from the claimed invention by the substitution of Schoen’s user device of unspecified sourcing for a device provided by a mobile phone operator. However, Gautam demonstrates that the prior art already knew that mobile network operators could provide client devices to users. One of ordinary skill in the art could have trivially substituted Gautam’s device into the system of Schoen, Evans, TND, and Gautam as a replacement for Schoen’s user device of unspecified sourcing. One of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would monitor user mobile device activity at a device provided by a network provider. As such, the claimed invention would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosures of Schoen and the teachings of Evans, TND, and Gautam.

Regarding Claim 12: Schoen in view of Evans, TND, and Gautam the above limitations. Additionally, Schoen discloses wherein transmitting comprises sending a message to the remote client device, the message comprising the data element (In such instances, the viewing user 210 may use a computer, a laptop, a netbook, a tablet computer or a mobile device, or any other suitable device. See at least [0024]. Also: Candidate social endorsements 350 are created by associating 515 one or more of the identified interactions 340 with the interacting users 330 and the interacted-upon objects 320. See at least [0044]. Also: The social networking system selects a social endorsement and provides it for display to the viewing user with the advertisement. See Abstract). 

Regarding Claim 13: Schoen in view of Evans, TND, and Gautam teaches the above limitations. Schoen does not explicitly teach wherein the message is at least one of an email message and a text message. However, Schoen does disclose email messages and text messages (Examples of content items include but are not limited to messages, queued messages (e.g., email), text and SMS (short message service) messages. See at least [0013]). 
	The prior art of Schoen, Evans, TND, and Gautam suggests techniques for of providing social advertisements to users, which differs from the claimed invention through the substitution of Schoen’s website display of content for the claimed emailing or text messaging of content. However, Schoen shows that the prior art already knew of emailing and text messaging. One of ordinary skill in the art could have easily substituted emails or text messages for Schoen’s website display of content for emailing or text messaging. Further, one of ordinary skill in the art would have recognized that substituting the email and text messages of Schoen for the website display of Schoen, Evans, TND, and Gautam would have predictably resulted in an improved system which could provide social advertisements to users even when they are not browsing websites. As such, the claimed invention would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosures of Schoen and the teachings of Evans, TND, and Gautam.

Regarding Claim 14: Schoen in view of Evans, TND, and Gautam teaches the above limitations. Additionally, Schoen discloses where the transmitting comprises inserting the data element into a web browser window being presented on the display of the remote client device registered to the target subscriber (The ad may be displayed by a third-party publisher, which may publish the ad in a website. See at least [0024]). 

Regarding Claim 15: Schoen in view of Evans, TND, and Gautam teaches the above limitations. Additionally, Schoen discloses wherein the data element is inserted into a portion of a browser window (The ad may be displayed by a third-party publisher, which may publish the ad in a website, a mobile application, or any other medium. See at least [0024]. Also: In one embodiment, the social endorsement information 370 is displayed in a social endorsement footprint 310 within the ad 300. See at least [0040]).

Regarding Claim 19: Schoen in view of Evans, TND, and Gautam teaches the above limitations. Additionally, Schoen discloses wherein the data element comprises at least one of an image, a video, an article, a blog post, a comment and a tweet (Common examples of objects include users, content items, groups, web pages, fan pages, events, messages, concepts, interactions, information, activities, data, computer applications, advertisements or any other entity capable of being represented in a social networking system. See at least [0014]. Also: For instance, if a first user uploads a photograph of a sports bar to the social networking system, and afterwards, a fan page for the sports bar is created, the social networking system may provide an edge between the user node and the fan page node without explicit action by a user. See at least [0016]. Also: The social endorsement information may comprise text, images, links, and/or be of any suitable form necessary to convey social endorsement information to a user. See at least [0018]).

Regarding Claim 20: Schoen in view of Evans, TND, and Gautam teaches the above limitations. Additionally, Schoen discloses wherein the data element comprises a hyperlink to at least one of an image, a video, an article, a blog post, a comment and a tweet (Examples of content items include but are not limited to messages, queued messages (e.g., email), text and SMS (short message service) messages, comment messages, messages sent using any other suitable messaging technique, an HTTP link, HTML files, images, videos, audio clips, documents, document edits, calendar entries or events, 

Regarding Claim 21: Schoen in view of Evans, TND, and Gautam teaches the above limitations. Additionally, Schoen discloses wherein the indicator of association comprises online material on the Internet (Interactions between the objects 320 and the users 330 are identified; in this example, there are five such interactions. ... Steve bought 442 the album by the band and posted 448 a message to the concert fan page. See at least [0042]). 

Regarding Claim 22: Schoen in view of Evans, TND, and Gautam teaches the above limitations. Additionally, Schoen discloses wherein the data element comprises a hyperlink to the material (The social endorsement information may comprise text, images, links, and/or be of any suitable form necessary to convey social endorsement information to a user. See at least [0018]). 

Regarding Claim 24: Schoen in view of Evans, TND, and Gautam teaches the above limitations. Additionally, Schoen discloses condensing contents of the indicator of association to form the data element (In one embodiment, one or more identified interactions are associated with the correlated interacting user 330 and the interacted upon object 320 to create one or more candidate social endorsements 350. See at least [0036]).

Regarding Claim 25: Schoen in view of Evans, TND, and Gautam teaches the above limitations.  Additionally, Schoen discloses wherein the data element conveys endorsement of a brand by the influencer (The social endorsement information may comprise text, images, links, and/or be of any suitable form necessary to convey social endorsement information to a user. See at least [0018]). 

Regarding Claim 65: Schoen in view of Evans, TND, and Gautam teaches the above limitations. Additionally, Schoen discloses wherein the one or more influencers comprise at least one of a trusted influencer and an untrusted influencer (User data store 100 stores user information, user account information, user profiles and profile information, user connections, and other user-related data. For instance, user data store 100 may store the identity of a user, the user's account settings, and the social networking system friends of the user. See at least [0020]), and wherein monitoring access to digital content items by one or more subscribers through an access network comprises identifying the at least one of the trusted influencer and the untrusted influencer (Online social networking systems may track objects through the use of a social graph, which includes a plurality of nodes that are interconnected by a plurality of edges. In the social graph, nodes represent objects within the context of the social networking system. See at least [0014]. Also: An edge between nodes in the social graph represents a particular kind of connection between the two nodes, which may result from an interaction that occurred between the nodes. For instance, for two nodes that represent users, an edge may imply that the users are friends within the context of the social networking system. Alternatively, an edge may imply that the users have communicated with each other, … or any other means of connection or interaction. See at least [0015]. Also: When a new object of a particular type is created, the social networking system may initialize a new node of the corresponding type, may assign a unique object or node identifier to it, and may begin to add data to the object as needed. This might occur, for example, when an individual first becomes a user of the social networking system, when the social networking system generates a new user profile, when a user starts a new group, when a new content item is uploaded to the social networking system, or any other time an object is added to or created within the social networking system. … if a second user posts a comment about going to the sports bar on a third user's profile, the second user's and third user's nodes may be automatically connected to the sports bar node without explicit action by either user in regards to the sports bar node. See at least [0016]. Also: Users of social networking systems may interact with social networking system objects in a variety of forms, such as by communicating with or commenting on a content item. … interactions also include … joining, commenting on or subscribing to a social networking system group, web page or fan page. See at least [0017]. Also: In one embodiment, users of the social networking system associated with the viewing user comprise "friends" of the viewing user in the context of the social networking system. Alternatively, these associated users may comprise users that have communicated with the viewing user through the social networking system or users that the social .

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schoen (US 2012/0232998 A1) in view of Evans (US 2013/0117107 A1), The Null Device (‘Targeted Disadvertising’, henceforth referred to as TND), and Gautam et al. (US 2010/0262472 A1), and further in view of Lee et al. (US 2007/0250390 A1). 

Regarding Claim 5: Schoen in view of Evans, TND, and Gautam teaches the above limitations. As previously noted, Schoen teaches identifying the at least one influencer of the target subscriber (Social networking system users 330 who are associated with the viewing user 210 may be identified. In one embodiment, this comprises identifying all social networking system users who are "friends" with the viewing user 210 in the context of the social networking system 220. See at least [0033] and Fig. 3. Also: In an alternative embodiment, users 330 associated with the viewing user 210 are first identified, and objects 320 related to the ad 300 are subsequently identified. See at least [0029]). Schoen does not disclose monitoring keystrokes of the target.  
Lee teaches collecting information through monitoring keystrokes (Alternatively or additionally, screen scraper software may function in part to monitor keystrokes on a keyboard.  See at least [0071]). 
	The prior art of Schoen, Evans, TND, and Gautam suggest a system for identifying an influencer, upon which the claimed invention’s use of keystroke monitoring can be seen as an improvement. However, collecting information through keystroke monitoring was known in the art as illustrated by Lee. One of ordinary skill in the art could have easily applied the keystroke monitoring of Lee to the influencer identifying system of Schoen, Evans, TND, and Gautam by using keystroke information to identify influencers. Further, one of ordinary skill in the art would have recognized that applying the keystroke monitoring of Lee would have predictably resulted in an improved system which could collect additional information from additional sources and thus produce better influencer determinations. As such, the claimed invention would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosure of Schoen and the teachings of Evans, TND, Gautam, and Lee. 

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schoen (US 2012/0232998 A1) in view of Evans (US 2013/0117107 A1), The Null Device (‘Targeted Disadvertising’, henceforth referred to as TND), and Gautam et al. (US 2010/0262472 A1), and further in view of DeLong (US 2014/0122585 A1).

Regarding Claim 6: Schoen in view of Evans, TND, and Gautam teaches the above limitations. Schoen does not disclose consulting a list of contacts of the target subscriber and storing information on the lists of contacts in the influencer field of the subscriber database.
	However, Delong teaches consulting a list of contacts of the target subscriber and storing information on the lists of contacts in the influencer field of the subscriber database (The contact importing module 148 contains logic to allow a user of the social networking system 130 to import contacts from an address book separate from the social networking system 130. See at least [0050]). 
The prior art of Schoen, Evans, TND, and Gautam suggest a system which uses social networking information, upon which the claimed invention’s importing of social information from a contact list can be seen as an improvement. However, DeLong illustrates that the prior art already knew of importing social networking information from a contact list. One of ordinary skill in the art could easily apply the techniques of DeLong to the social networking system of Schoen, Evans, TND, and Gautam by using contact information to identify influencing individuals.   Further, one of ordinary skill in the art would recognize that such an application of DeLong would have predictably resulted in an improved system which would make it easier for users to add friends in their social network (DeLong, [0002]). As such, the claimed invention would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosures of Schoen and the teachings of Evans, TND, Gautam, and DeLong. 

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schoen (US 2012/0232998 A1) in view of Evans (US 2013/0117107 A1), The Null Device (‘Targeted Disadvertising’, henceforth referred to as TND), and Gautam et al. (US 2010/0262472 A1), and further in view of Ingleshwar (US 2008/0288342 A1).

Regarding Claim 16: Schoen in view of Evans, TND, and Gautam teaches the above limitations. Schoen does not disclose wherein the data element is placed into a server provider toolbar of the browser window.  
Ingleshwar teaches wherein the data element is placed into a server provider toolbar of the browser window (Against this backdrop systems and methods have been developed for displaying advertisements within a toolbar, such as a toolbar within a browser.  ... In this way, toolbars associated with online service providers, such as search toolbars, may be used to actively display advertisements to users. See at least [0002]. Also: the method 700 begins with a user installing the independent toolbar application in an installation operation 702. See at least [0068]). 
The prior art of Schoen, Evans, TND, and Gautam suggest a system for providing social advertisements, upon which the claimed invention’s provision of advertisements in a browser toolbar can be seen as an improvement. However, providing advertisements in a browser toolbar was known in the art as illustrated by Ingleshwar. One of ordinary skill in the art could have easily provided the social advertisements of Schoen with the toolbar advertising technique of Ingleshwar. Further, one of ordinary skill in the art would have recognized that applying the toolbar advertisements of Ingleshwar with the social advertising system of Schoen, Evans, TND, and Gautam would have predictably resulted in an improved system which could provide more advertisements through the use of the additional toolbar advertising space. As such, the claimed invention would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosures of Schoen and the teachings of Evans, TND, Gautam, and Ingleshwar.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schoen (US 2012/0232998 A1) in view of Evans (US 2013/0117107 A1), The Null Device (‘Targeted Disadvertising’, henceforth referred to as TND), and Gautam et al. (US 2010/0262472 A1), and further in view of Bill (US 2008/0046920 A1). 

Regarding Claim 17: Schoen in view of Evans, TND, and Gautam teaches the above limitations. Schoen does not explicitly disclose embedding the data element into a mobile television stream. Bill teaches embedding the data element into a mobile television stream (The video content selection may be modified by inserting the advertising object in the data stream such that the advertising object is integrated into a scene of the video content. See at least [0003]. Also: In another implementation, terminal 150 may include a wireless telephone running a micro-browser application on a reduced operating system with general purpose and specialized hardware capable of operating in mobile environments. See at least [0037]).
The prior art of Schoen, Evans, TND, and Gautam suggests a system for providing social advertisements, upon which the claimed invention’s provision of advertisements in a television stream can be seen as an improvement. However, providing advertisements in a television stream was known in the art as illustrated by Bill. One of ordinary skill in the art could have distributed the social advertisements of Schoen with the mobile television stream of Bill. Further, one of ordinary skill in the art would have recognized that applying the streaming advertisements of Bill with the social advertising system of Schoen, Evans, TND, and Gautam would have predictably resulted in an improved system which could provide more advertisements through the use of the additional advertising inventory space. As such, the claimed invention would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosures of Schoen and the teachings of Evans, TND, Gautam, and Bill.

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schoen (US 2012/0232998 A1) in view of Evans (US 2013/0117107 A1), The Null Device (‘Targeted Disadvertising’, henceforth referred to as TND), and Gautam et al. (US 2010/0262472 A1), and further in view of Purvey et al. (US 2011/0258042 A1). 

Regarding Claim 26: Schoen in view of Evans, TND, and Gautam teaches the above limitations. Schoen does not explicitly disclose wherein the data element conveys condemnation of the brand by the influencer. However, Purvey teaches where a data element conveys condemnation of the brand by an influencer (reviewers … provide negative reviews of a competitor's products. See at least [0004]). 


Subject Matter Eligibility
The office action dated 9 December 2020 explains why the claims were determined to recite eligible subject matter. 

Response to Arguments
Applicant’s Argument Regarding 112, 1st Rejections of claims 11-16: Applicant has amended the claims to clarify. 
Examiner’s Response: Applicant's arguments filed 5 November 2021 have been fully considered, and they resolve the identified issue. The rejection under 112, 1st is withdrawn. 

Applicant’s Argument Regarding 103 Rejections of claims 1-6, 8-17, 19-22, 24-26, 32, and 65: 
Applicant does not believe that Schoen teaches formulating the search query using search terms including the promotional campaign, which is used to identify network material used to create the data element of the advertisement. Rather, Schoen teaches a system that allows searching for an influencer that has endorsed an existing advertisement. 
Applicant disagrees that Schoen’s discussion of the prior art teaches generating the query based on influencer identity. 
Schoen identifies a problem with identifying individuals for an endorsement since there may be an as noted by Schoen “for any given individual there may be an abundance of social context information available.” Applicant submits that one of ordinary skill in the art having regard to the teachings of Schoen as well as the prior art discussed by Schoen, would not arrive at the claimed matter of formulating the search query including an indicating an influencer identity. Rather, a person skilled in the art would appreciate that Schoen is attempting to identify the influencer identity and as such would not have the influencer identity to include in the search query. 
Examiner’s Response: Applicant's arguments filed 5 November 2021 have been fully considered but they are not persuasive.
Examiner notes that the relevant claim languages describes the query as “using search terms including … information of the promotional campaign.” The broadest reasonable interpretation of such information includes any information originating with the promotional campaign. Information of an ad associated with the promotional campaign plainly falls within the scope of such information. Schoen plainly describes searching the internet based on an ad to identify network material (searching the internet for websites displaying the ad 300 and scanning or parsing the contents of these websites … the social networking system 220 may search the Internet for the ad 300 and may discover that it was displayed on a popular website dedicated to the movies. See at least [0032]). Thus applicant’s argument relying on Schoen being limited to “searching a social network for individuals that endorse an advertisement” is unpersuasive. 
The rejection notes that Schoen teaches identifying material based on the identity of the influencer (The viewing user 210 in this example is Tom 430. Tom is identified to the social networking system 220, and users 330 of the social networking system 220 associated with Tom are identified. These users 330 are girlfriend Rachel, brother Steve, friend Jason, teacher Claire, and co-worker Bebe, the first four of which are "friends" with Tom in the context of the social networking system, and the fifth (Bebe) is automatically determined by the social networking system 220 because both Bebe and Tom list their employer in their profile. Interactions between the objects 320 and the users 330 are identified. See at least [0042]), and that the identified limitation is obvious in combination with 
Examiner disagrees with Applicant’s characterization of Schoen as identifying influencers rather than material. A later portion of the cited paragraph of Schoen ([0003]) states “there is a need for a comprehensive solution to identify candidate social endorsements and select the most relevant and effective to provide as social endorsement information”. Schoen further states “The social endorsement information may comprise text, images, links, and/or be of any suitable form necessary to convey social endorsement information to a user” ([0018]). Thus it should be clear that the focus of Schoen is identifying material rather than influencers as suggested by applicant. One of ordinary skill in the art would have recognized that the network search techniques of Schoen were easily applicable with the influencer identity based identification of material described by Schoen. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Steelberg et al. (US 2010/0299226 A1) discusses searching for the names of individuals (See at least [0039]). 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2021-11-19